DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “closely” in claim(s) 1-2 is a relative term which renders the claim indefinite. The term “closely ” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kuwahara.
Claim(s) 1-2, Kuwahara teaches a buffer component, applied in a pressing device 10 (and teaches the pressing device 10), the pressing device 10 comprising a pressure knife (i.e. knife = edge – instant specification) which is an inner edge of the back end 10e, wherein, the buffer component comprises: 
●an inserting part 30p, made of a first elastic material rubber, the inserting part 30p is
configured to insert into a lower end A1 (i.e. opening) of the pressure knife 10 
●a buffering part 31, made of a second elastic material rubber, the buffering part 31
connects to the inserting part 30p, the buffering part 31 is configured to attach to a lower end surface of the lower end A1 of the pressure knife 10 by way of, for example, piece 34.
A cross-section of the inserting part 30p is a trapezoid (regular polygon) and a cross-section of the buffering part 31 is a rectangle (¶s 42-46). Use of “anisotropic conductive film” refers to an intended use of the claimed structure and does not provide a structural feature to the claim. Kuwahara’s teaches the structure to be a syringe 10, with a hollow housing, used to house a material which is pressed out of the syringe 10 using the piston 30p and the plunger 31. See Figure 4 of Kuwahara below (annotations added):


    PNG
    media_image1.png
    1221
    969
    media_image1.png
    Greyscale

Kuwahara teaches the following limitations: a lower end of the press knife 10 defines a groove (i.e. inner walls of A1). The groove and the inserting part 31 are of the same shape (Fig 4).

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Luhmann.
	Claim(s) 1-2, Luhmann teaches a buffer component, applied in a pressing device (and teaches the pressing device), the pressing device comprising a pressure knife (i.e., knife = edge) 6 having a groove, wherein, the buffer component comprises: 
●an inserting part 9, made of a first elastic material (see elastic materials in col4
¶2), the inserting part 9 is configured to insert into a lower end of the pressure knife 6 and is a polygon in cross section as a trapezoid; and 
●a buffering part 8, made of a second elastic material (see elastic materials in
col2 ¶2) having a cross section in rectangular form, the buffering part 8 connects to the inserting part 9 and is integrated therewith, the buffering part 8 is configured to closely (see positions of pieces in Fig9 which shows direct [i.e., close] contact) attach to a lower end surface of the lower end of the pressure knife 6 (Figs8-9; col3 Ln26 to col4 Ln 24). 
Use of “anisotropic conductive film” refers to an intended use of the claimed structure and does not provide a structural feature to the claim. Figures 8-9 demonstrate the length and width of the pressure knife is approximately equal to a length and width of part 8. The groove and inserting part are of similar shape.

.Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-2 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-10 of U.S. Patent 11,312,121. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation of claims 1-2 are within the claims of the patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA L GRAY/Primary Examiner, Art Unit 1745